Order entered November 18, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01088-CR

                      THONG QUOC PHAM, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-82314-2021

                                     ORDER

      On June 26, 2022, counsel filed an Anders brief in support of her motion to

withdraw. A review of the Anders brief reveals that on pages 11 through 14,

counsel discloses the full name of W.T., a witness who testified about an offense

committed against her when she was a child.

      This Court does not allow a party to file a brief that discloses the names of

victims or witnesses who were children at the time of the offenses, or the names of

any other children discussed or identified at trial. See TEX. R. APP. P. 9.10(b)
(“Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.”), id.

9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a

home address, and the name of any person who was a minor at the time the offense

was committed.”). Accordingly, we STRIKE counsel’s Anders brief.

      We ORDER counsel to file, within THIRTY DAYS of the date of this

order, an amended Anders brief that identifies all individuals who were children at

the time of this or any other offense either generically (for example, “victim”) or

by initials only, including when quoting relevant portions of the record or giving a

statement of the case.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE